LATTIMORE, J.
Conviction for burglary; punishment, two years in the penitentiary.
 The record is devoid of bills of exception. The motion for new trial was overruled June 3d. The statement of facts was filed October 1st. Manifestly this was more than 90 days after the overruling of the motion for new trial. Coming too late, we are unable to consider the statements of facts. The indictment is regular, and is followed by the charge of the court. The judgment and sentence are in correct form.
No error appearing, the judgment will be affirmed.